DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive. Applicant argues:
a.)  that Li does not disclose a distance between each of the nanostructures being from about 100 nm to about 700 nm, citing figure 3(a) of Li as not merely disclosing SEM images from a 45° tilted view. Therefore, Applicant argues, it is difficult to ascertain what is being represented; and 
b.) that Korevaar fails to disclose a specific range within which to anticipate the claimed range of the length/height of the nanostructures, and therefore it would not have been obvious to combine the teachings of Korevaar in the device of Li to arrive at the claimed range of the nanostructure dimensions.
	Regarding a.), one of ordinary skill in the art before the effective filing date of the claimed invention would be familiar with SEM dimensional imaging, and other optical topography techniques in the art. Therefore, one of ordinary skill in the art would recognize the dimensional key of Li in figure 3(a) as referencing a spacing of 100nm. Furthermore, one of ordinary skill would readily compare the 100nm reference length as being “about 100nm” as claimed, and the darkened areas between each nanostructure of Li figure 3(a) as being “about 100nm” in comparison with the reference length of figure 3(a). Therefore, Applicant’s argument is not persuasive.
Regarding b.), although Korevaar does not disclose the exact range claimed by Applicant, Korevaar teaches a range that encompasses Applicant’s claimed range of length/height values of nanostructures. Furthermore, Korevaar teaches that adjusting the length/height values is desirable for optimization of light absorption for optical purposes, as previously presented in the prior rejection (Korevaar [0050]). Furthermore, Applicant’s newly amended limitations include ranges of haze of greater than 70% and less than 5%, which occur at the extreme ends of the haze spectrum, which would surely have been obvious to one of ordinary skill in the art to achieve by adjusting the height accordingly, as anticipated in the teachings of Korevaar. Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 15-17 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjustable haze” in claims 1 and 18 is a relative term which renders the claims indefinite. The term “adjustable haze” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 18 recite the device and method of adjusting as selecting a height of the plurality of nanostructures, providing two different ranges of heights, and the resulting two different ranges of haze values. Therefore, it is unclear whether the invention comprises the “high haze” structure of the “low haze” structure, as the device is only adjustable if neither height is selected (i.e., before the device is fabricated). Thus, the term “an adjustable haze” implies that the device is of indeterminate structure since neither “high haze” nor “low haze” has been chosen. Therefore, the claim is indefinite, as one of ordinary skill in the art would not be able to interpret whether the resultant device structure is of “high haze” or “low haze” structure. For the purposes of examination, Examiner interprets the structure of the device to encompass any possible nanostructure height that enables “low haze” or “high haze” as claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0059291) in view of Korevaar et al. (US 2008/0047604), and in further view of Krishnan et al. (US 2007/0009709).
Regarding claim 1, Li discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 1, for instance; see also paragraph [0004]), comprising: a substrate (104) selected from the group consisting of a rigid substrate and a flexible substrate ([0063]), having a top surface and an opposing bottom surface; a sub-wavelength (see figure 3, 100 nm), nanostructured texture (imprinted by 102; see fig. 3) formed on at least one of the top surface and the bottom surface of the substrate; the texture comprising a plurality of nanostructures selected from the group consisting of needle, blade, and combinations thereof (see paragraph [0043], “The nano-sized surface features may comprise structures selected from the group consisting of: nano-cones, nano-pyramids, nano-cylinders, nano-needles, nano-blades, and combinations thereof.”), having a distance between each of the nanostructures from about 100 nm to about 700 nm (see figure 3, ‘100 nm’ and ‘1 µm’ dimensional keys, in comparison to the spacing of the blades of figure 3), a silicon dioxide (106; [0045]) coating applied to the sub-wavelength, nanostructured texture. However, Li does not expressly disclose the sub-wavelength, nanostructured texture having a distance between each of the nanostructures from about 100 nm to about 700 nm, an adjustable haze, wherein haze of the structure is adjusted by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm to produce high haze or in a range from about 100 nm to about 800 nm to produce low haze; a low surface energy material deposited on the silicon dioxide coating, wherein the high haze corresponds to a haze factor of greater than 70% and the low haze corresponds to a haze factor of less than 5%.
Korevaar discloses an optically high transparency, adjustable haze structure (see figure 1, for instance), comprising a sub-wavelength, nanostructured texture (101), an adjustable haze (see 35 USC § 112 rejection above), wherein haze of the structure is adjusted (since haze is an optical property automatically adjusted by changing the height of the nanostructures) by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm to produce high haze or in a range from about 100 nm to about 800 nm to produce low haze (see [0049]), wherein the high haze corresponds to a haze factor of greater than 70% and the low haze corresponds to a haze factor of less than 5% (since the teaching of Korevaar allows for either high haze or low haze structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensional ranges of the sub-wavelength, nanostructure texture of Korevaar in the device of Li. The motivation for doing so would have been to optimize and reduce absorption of light, as taught by Korevaar ([0050]).
Krishnan discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 4, for instance),  including a low surface energy material (‘fluorosilane’; [0023]) deposited on the surface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low surface energy material coating as Krishnan on the silicon dioxide layer of Li. The motivation for doing so would have been to achieve a desired wettability of the surface region, as taught by Krishnan ([0023]).
Regarding claim 4, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the flexible substrate comprises plastic ([0007]).
Regarding claim 5, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 4, wherein the plastic is selected from the group consisting of polymer ([0007]).
Regarding claim 6, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 5, wherein the polymer is selected from the group consisting of semi-crystalline polyethylene terephthalate and polyethylene naphthalate ([0033]).
Regarding claim 8, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the silicon dioxide coating (106) imparts super hydrophilic feature to the structure ([0012]).
Regarding claim 9, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the low surface energy material imparts superomniphobic feature to the structure (Krishna [0023]).
Regarding claim 10, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein transmission and haze at 550 nm wavelength are greater than 80% and greater than 0.1% to more than 90%, respectively ([0019]).
Regarding claim 11, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the water contact angle and oil contact angle are each over 150° (Krishna [0023]).
Regarding claim 12, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the silicon dioxide coating is 5-1000 nm thick ([0031]).
Regarding claims 15 and 16, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein one of the top and bottom surfaces of the substrate has the sub-wavelength, nanostructured texture formed thereon. Furthermore, Korevaar discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 3, for instance), wherein the other of the top and bottom surfaces has a transparent conductor (102b) deposited thereon, wherein the transparent conductor can be selected from the group consisting of metal nanowires, metal nanomesh, doped metal dioxide and combinations thereof ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent conductor as Korevaar on the backside substrate surface of Li. The motivation for doing so would have been to aid in the manufacture of a photovoltaic device using the nanostructures as disclose, as taught by Korevaar ([0059]; [0074]).
Regarding claim 17, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the sub-wavelength, nanostructured texture is re-entrant.
Regarding claim 18, Li discloses a method of fabricating an optically high transparency, adjustable haze, superomniphobic, structure (see figure 1, for instance, see also paragraph [0004]), comprising: obtaining a substrate (104) selected from the group consisting of a rigid substrate and a flexible substrate ([0063]), having a top surface and a bottom surface; forming a sub-wavelength (see figure 3, 100 nm), nano structured texture (imprinted by 102; see fig. 3) comprising a reentrant structure on at least one of the top surface and the bottom surface of the substrate (104); the texture comprising a plurality of nanostructures selected from the group consisting of needle, blade, and combinations thereof (see paragraph [0043], “The nano-sized surface features may comprise structures selected from the group consisting of: nano-cones, nano-pyramids, nano-cylinders, nano-needles, nano-blades, and combinations thereof.”), having a distance between each of the nanostructures from about 100 nm to about 700 nm (see figure 3, ‘100 nm’ and ‘1 µm’ dimensional keys, in comparison to the spacing of the blades of figure 3), applying a silicon dioxide coating (106; [0045]) to the sub-wavelength, nano-structured texture. However, Li does not expressly disclose the sub-wavelength, nanostructured texture having a distance between each of the nanostructures from about 100 nm to about 700 nm, an adjustable haze, wherein haze of the structure is adjusted by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm to produce high haze or in a range from about 100 nm to about 800 nm to produce low haze, depositing a low surface energy material on the silicon dioxide coating, wherein the high haze corresponds to a haze factor of greater than 70% and the low haze corresponds to a haze factor of less than 5%.
Korevaar discloses an optically high transparency, adjustable haze structure (see figure 1, for instance), comprising a sub-wavelength, nanostructured texture (101), an adjustable haze (see 35 USC § 112 rejection, above), wherein haze of the structure is adjusted (since haze is an optical property automatically adjusted by changing the height of the nanostructures) by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm to produce high haze or in a range from about 100 nm to about 800 nm to produce low haze (see [0049]), wherein the high haze corresponds to a haze factor of greater than 70% and the low haze corresponds to a haze factor of less than 5%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensional ranges of the sub-wavelength, nanostructure texture of Korevaar in the device of Li. The motivation for doing so would have been to optimize and reduce absorption of light, as taught by Korevaar ([0050]).
Krishnan discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 4, for instance), including depositing a low surface energy material (‘fluorosilane’; [0023]) deposited on the surface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low surface energy material coating as Krishnan on the silicon dioxide layer of Li. The motivation for doing so would have been to achieve a desired wettability of the surface region, as taught by Krishnan ([0023]).
Regarding claim 19, Li in view of Korevaar and in further view of Krishnan discloses the method of claim 18, wherein the forming step comprises reactive ion etching ([0044]).
Regarding claim 20, Li in view of Korevaar and in further view of Krishnan discloses the method of claim 18, wherein the silicon dioxide coating (106) is applied by a plasma enhanced chemical vapor deposition technique, and the low surface energy material is applied by a vapor deposition and spin coating technique ([0009]; [0045]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Korevaar, and in further view of Krishnan, and in further view of Jin et al. (US 8,017,234).
Regarding claims 2 and 3, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1. However, Li in view of Korevaar and in further view of Krishnan does not expressly disclose wherein the rigid substrate comprises glass, wherein the glass is selected from the group consisting of fused silica and soda lime glass and low iron tempered glass.
Jin discloses a structure (see figure 1, for instance), wherein the rigid substrate comprises glass (column 7, lines 8-14), wherein the glass is selected from the group consisting of fused silica and soda lime glass and low iron tempered glass (column 7, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass substrate material as Jin as the substrate of Li. The motivation for doing so would have been to use conventional substrate materials in the art to reinforce the substrate of the device of Li, while having high solvent resistance and corrosion resistance, as taught by Jin (col. 3, lines 60-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/16/2022